Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00141-CV

                                     BANK OF AMERICA N.A.,
                                           Appellant

                                              v.
                                 TFHSP LLC SERIES 11239Appellee
                                   TFHSP LLC SERIES 11239,
                                            Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-14190
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

VACATED AND REMANDED

           In this restricted appeal, appellant Bank of America N.A. appeals the trial court’s default

judgment of November 27, 2013, in favor of appellee TFHSP LLC Series 11239. In their joint

motion, the parties move this court to vacate the trial court’s judgment and remand this cause for

further proceedings. We grant the parties’ joint motion: we vacate the trial court’s judgment and

remand this cause for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(A); 43.2(e).

                                                    PER CURIAM